PER CURIAM.
Sergio A. Saldivar seeks review of the September 7, 2001, decision of the Merit Systems Protection Board, No. DA0752980190C-1, dismissing his petition for enforcement as untimely filed. We affirm.
Saldivar appealed his removal from the position of customs inspector with the Department of the Treasury. Ultimately, the board ordered that he be reinstated with back pay from the date of his dismissal to the date of reinstatement. In its order, the board specifically informed Saldivar that if he believed the agency did not fully comply with its order, he could file a petition for enforcement no later than 30 days after the agency notified him that it had complied. The agency sent Saldivar a letter on November 10, 1999, informing him of the amount of back pay that it had calculated and stating that the funds would be deposited into his account. The letter also stated the agency had complied with the board’s order. After several letters from Saldivar’s representative inquiring about the amount paid, the agency sent another letter on March 3, 2000, responding that it had fully complied with the board’s order and that no further action would be taken. On July 27, 2000, Saldivar filed a petition for enforcement, which the board dismissed as untimely filed because he had failed to show good cause for the delay as required by 5 C.F.R. § 1201.182(a).
Our review is limited to setting aside any action that is “(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000).
Saldivar failed to show good cause why his petition was filed late. He was on notice as of November 10, 1999, that the agency believed that it had fully complied with the board’s order, yet he did not file his petition until July of the following year. “[WJhether the regulatory time limit for an appeal [of an agency action] should be waived based upon a showing of good *525cause is a matter committed to the Board’s discretion and this court will not substitute its own judgment for that of the Board.” Mendoza v. Merit Systems Prot. Bd., 966 F.2d 650, 653 (Fed.Cir.1992). There is no evidence that the board abused its discretion.